DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 07/21/2022 has been entered and considered. Upon entering claims 1-2, 6, 15-16 have been amended, claim 13 has been canceled and claims 17-20 have been added.
Allowable Subject Matter
Claims 1-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 19-20 are allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “at least one rotary flywheel electric energy management device comprising two conical shafts; each said conical shaft comprising a smaller circumference end with a smaller radius, and a larger circumference end with a larger radius; each said larger circumference end configured to be hollow; each said conical shaft configured to taper from said larger radius to said smaller radius so as to form opposite ends of a hollow conical flywheel; each said smaller circumference ends being suspended on low friction magnetic bearings; said two conical shafts configured to join together at their larger circumference ends to form at least one hollow conical cavity that encases a flywheel mass” and in combination with other limitations.
Claims 2-12, 14-18 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836